Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Applicant argues that regarding claim 1, “Cameron does not teach extracting a set of acoustic features” and text output of a speech-to-text process is not an “acoustic feature” as that term is understood by person of ordinary skill in the art. See, e.g., as-filed application at [0043] (discussing Mel Frequency Cepstral Coefficients (MFCC)) and at [0070] (discussing Geneva Minimalistic Acoustic Parameter Set (eGeMAPS)) (remarks, page 7). Examiner respectfully submits that the claim does not recite MFCC and eGeMAPS. Claim 1 broadly recite acoustic feature does not recite what acoustic feature is, and under the broadest claim interpretation of acoustic feature, Cameron teaches angry or aggressive emotion identified in the live speech audio [0376], detecting the current mood is sad and then playing a happy song next to counteract the mode [0379]. Cameron teaches based on extracting spoken from the live conversation generating mood variable for the live conversation [0217] which is the property of the speech. Applicant further argues that text output of a speech to text is not an acoustic feature. Examiner respectfully submits that the claim does not recite what acoustic feature is; and Cameron teaches text data represents or corresponds to words spoken in the speech audio and extracted from portion of the live conversation; the stream of text portion emotional generated represent mood variable for the live conversation [0217].
Applicant argues that Cameron does not teach “generating one or more dimensional emotion values, by analyzing the set of acoustic features using a trained machine learning model”. Examiner respectfully submits that claim 1 does not define what dimensional emotion values are and does not define what dimensional emotion value to be different than what described by Cameron. Cameron teaches analyzing the change between adjacent vectors or points in the emotion model; the concept of an 8-dimensional or mood vector [0283-0284], the emotion profile may be in the form of a multi-dimensional data set comprising intensity values for each emotional category identifier [0303], and multi-dimensional data sets comprising relative intensity values for each emotional category identifier [0068]; Goel teaches analyzing the set of acoustic features using a trained machine learning model [0050]. The combination of Cameron and Goel teach the claimed invention.
Applicant argues that “Cameron reduces mood to emotional assessment techniques that rely on “folk psychology” (Application, [0005]) and is thus unable to distinguish, for example, fear felt due to a university exam as opposed to fear felt due to mortal danger (e.g., because one is being chased by a bear). Examiner respectfully submits that these are not recited in the claims.
Applicant argues that “Cameron does not enable distinguishing whether a particular emotion is due to a positive or negative occurrence. That is, Cameron does not teach the claimed dimensional emotion values”. Examiner respectfully submits that the claim does not recite what dimensional emotion values is, and the claim does not recite a particular emotion is due to a positive or negative occurrence.
Applicant argues that Cameron can be combined with Goel.  In response to applicant's argument that the references of record can be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652